SEYMOUR, Circuit Judge,
concurring.
I concur generally in the analyses and conclusions in the majority opinion with the exception of the majority’s application of the clearly erroneous standard to the trial judge’s interpretation of state law. For the reasons I previously set out in Carter v. City of Salina, 773 F.2d 251, 256 (10th Cir.1985) (Seymour, J., concurring), I do not believe that this standard is the appropriate one for our review of the district court’s conclusion that PSC owed the decedent the highest degree of care.
I nonetheless concur because the Colorado Supreme Court has made clear its intention that the highest degree of care be applied to inherently dangerous activities, including electricity. See Blueflame Gas, Inc. v. Van Hoose, 679 P.2d 579 (Colo.1984) (propane gas); Federal Insurance Co. v. Public Service Co., 194 Colo. 107, 570 P.2d 239 (1977) (electricity); Hook v. Lakeside Park Co., 142 Colo. 277, 351 P.2d 261 (1960) (amusement device). See also Pizza v. Wolf Creek Ski Development Corp., 711 P.2d 671, 683 (Colo.1985) (ski area operation held not inherently dangerous in contrast to above cases). In light of the cited cases, PSC’s argument that the standard of care depends on the sophistication and knowledge of the particular victim is unpersuasive. I would hold, as a matter of law, that Colorado would apply the highest degree of care to this case.